PER CURIAM.
We reverse the final judgment entered against defendants and remand for a new trial.
Defendants, whose counsel had withdrawn from his representation of them, were not represented by counsel at the trial. They had not been notified of the scheduled hearing on their counsel’s motion to withdraw or of the trial court’s order granting that motion. See Gulf Southwestern Corp., Inc. v. Becker, 489 So.2d 1220 (Fla. 2d DCA 1986); Grahn v. Dade Home Services, Inc., 277 So.2d 544 (Fla. 3d DCA 1973). See also Linthicum v. Berry, 532 So.2d 97 (Fla. 1st DCA 1988).
Reversed and remanded for a new trial.
LEHAN, A.C.J., and PARKER and ALTENBERND, JJ., concur.